ACCEPTED
                                                                                                                                                 08/15/00348/CV
                                                                                                                                    EIGHTH COURT OF APPEALS
                                                                                                                                               EL PASO, TEXAS
                                                                                                                                          12/10/2015 2:51:07 PM
                                                                                                                                             DENISE PACHECO
                                                                                                                                                         CLERK


Please wait...
If this message is not eventually replaced by the proper contents of the document,FILED  IN
                                                                                    your PDF
                                                                            8th COURT OF APPEALS
viewer may not be able to display this type of document.                        EL PASO, TEXAS
                                                                                                              12/10/2015 2:51:07 PM
You can upgrade to the latest version of Adobe Reader for Windows®, Mac, or Linux® by
                                                                         DENISE PACHECO
visiting http://www.adobe.com/go/reader_download.                              Clerk

For more assistance with Adobe Reader visit http://www.adobe.com/go/acrreader.
Windows is either a registered trademark or a trademark of Microsoft Corporation in the United States and/or other countries. Mac is a trademark
of Apple Inc., registered in the United States and other countries. Linux is the registered trademark of Linus Torvalds in the U.S. and other
countries.